Order issued April 10, 2014




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                              NO. 01-13-00227-CV
                         ———————————
                JEREMY DION WASHINGTON, Appellant
                                      V.
                    THE STATE OF TEXAS, Appellee



          On Appeal from the County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Case No. 1862655



           NOTICE OF ALLEGATIONS OF CONTEMPT AND
              ORDER SETTING SHOW CAUSE HEARING
      Notice is hereby given to Respondent, Sondra Humphrey, that certain

conduct by you, more fully set forth below, is considered by this Court to be prima

facie evidence of contempt of court.

      The reporter’s record in the above referenced cause was originally due on

April 22, 2013. We then granted three extensions of time for filing the reporter’s

record to the court reporter, Sondra Humphrey, extending the time to August 21,

2013. On October 16, 2013, we ordered Sondra Humphrey to file the reporter’s

record no later than November 15, 2013. On February 6, 2014, we ordered Sondra

Humphrey to file the reporter’s record with the Clerk of this Court on or before

February 28, 2014 at 5:00 p.m., and notified her that, if she did not file the

reporter’s record as ordered, we might require her to appear and show cause why

the record was not filed.     Finally, on March 12, 2014, we ordered Sondra

Humphrey to deliver the reporter’s record to the Clerk of this Court no later than

5:00 p.m. on March 24, 2014. We further ordered Sondra Humphrey, if she failed

to deliver the reporter’s record to the Court by the deadline, to appear before the

First Court of Appeals at 1:30 p.m. on Wednesday, March 26, 2014, to show cause

why she should not be held in contempt of court. Nevertheless, Sondra Humphrey

failed to file the reporter’s record by March 24, 2014, and further failed to appear

before this Court on March 26, 2014 or otherwise inform this Court as to why she

was not present.

                                         2
      The failure of the Respondent to file the reporter’s record has prevented this

Court from ensuring that the appellate record in this cause was timely filed as

required by Texas Rule of Appellate Procedure 35.3(c). Further, the failure of the

Respondent to appear caused this Court to vacate the hearing setting.

      The conduct of the Respondent, as described hereinabove, is contumacious

for the reason that it constitutes a direct violation of a lawful order of this Court, to

wit: to file the reporter’s record by a reasonable deadline, thereby interfering with

the effective administration of the Court.

      The conduct of the Respondent, as described hereinabove, is contumacious

for the reason that it constitutes a direct violation of a lawful order of this Court, to

wit: to appear at a specific time and place for a hearing before the Court, thereby

interfering with the effective administration of the Court.

      The conduct of the Respondent, as described hereinabove, is contumacious

for the reason that it significantly disrupts the orderly proceedings of the Court and

the proper and effective administration of justice by preventing the timely

resolution of this appeal.

      The conduct of the Respondent, as described hereinabove, is contumacious

for the reason that it significantly disrupts the orderly proceedings of the Court and

the proper and effective administration of justice by causing unnecessary delay and

waste of judicial resources.

                                             3
      The range of punishment for contempt is a fine of not more than $500.00, or

confinement in the county jail for a period of not more than six months, or by both

a fine and a period of confinement.

     WE THEREFORE ORDER SONDRA HUMPHREY TO APPEAR IN
THE COURTROOM OF THE FIRST COURT OF APPEALS AT 301
FANNIN, HOUSTON, TEXAS 77002 AT 1:30 P.M. ON WEDNESDAY,
APRIL 16, 2014, TO SHOW CAUSE WHY SHE SHOULD NOT BE HELD
IN CIVIL CONTEMPT OF COURT AND TO SHOW CAUSE WHY SHE
SHOULD NOT BE HELD IN CRIMINAL CONTEMPT OF COURT.

      WE ADVISE SONDRA HUMPHREY THAT BECAUSE YOU ARE
SUBJECT TO CRIMINAL PENALTIES, THAT IS INCARCERATION
AND/OR A FINE UP TO $500, YOU HAVE A RIGHT TO COUNSEL
DURING THESE PROCEEDINGS. IF YOU DESIRE TO HAVE COUNSEL,
COUNSEL SHOULD BE PRESENT WITH YOU ON WEDNESDAY, APRIL
16, 2014, READY TO PROCEED WITH THE HEARING. IF YOU DO NOT
HAVE COUNSEL WITH YOU, YOU SHOULD BE PREPARED TO
WAIVE YOUR RIGHT TO COUNSEL.

      It is further ORDERED that the Clerk of this Court shall issue NOTICE TO

APPEAR AND SHOW CAUSE, commanding Sondra Humphrey to appear before

this Court at 1:30 p.m. on Wednesday, April 16, 2014. A copy of this ORDER

shall accompany the Notice.

      The Court ORDERS that the NOTICE TO APPEAR AND SHOW CAUSE

be personally served on Sondra Humphrey.

      It is so ORDERED this 10th day of April 2014.


                                            Jim Sharp
                                            Justice

                                        4